DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 04/30/2021.
Claims 1, 5 and 21 were amended.
Claims 16-20 were previously withdrawn.
Claims 1-15 and 21 were examined.

Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 12-18, filed on 04/30/2021), with respect to the rejection of claims 1-15 and 21 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to combined analysis in claims 1 and 21, Applicant asserts “the scope of claim 1 and claim 21 are different and the Office should analyze each of these claims specifically”. Examiner respectfully disagrees. However, in the spirit of compact prosecution, Examiner provides an analysis of the amended claims addressing Applicant's concerns. However, Examiner disagrees that this should be a requirement. In addition, Examiner cautions Applicant that independent claims that significantly diverge in scope could reasonably require a restriction requirement in the future. With 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 8 and 9, filed on 04/30/2021), with respect to the rejection of claims 3, 5 and 21 under 35 USC § 112(a) have been fully considered and are persuasive. With respect to a device permitting skipping content on a device extraneous to the claimed invention in claims 3 and 21, Applicant asserts “paragraphs [0070] and [0071] of the specification as filed provides 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 9-12, filed on 04/30/2021), with respect to the rejection of claims 1-15 and 21 under 35 USC § 112(b) have been fully considered and are persuasive. With respect to hybrid claim rejection in claims 1 and 21, Examiner finds Applicant's arguments persuasive, therefore the rejections were withdrawn. 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 19-24, filed on 04/30/2021), with respect to the rejection of claims 1-15 and 21 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.




Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 1 was amended to recite “receiving a request to consumer”. Examiner is interpreting the language as “receiving a request to consume”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claim 1 recites “delivering… segment… for presentation”; “retrieving… segment… for presentation...”; “sending… segment… for presentation...” statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. With respect to claim 1, the claim recites 
Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “delivering a program content segment to a primary user device of a user for presentation on the primary user device”;b. “retrieving an advertising content segment from an advertising content store for presentation, the advertising content segment associated with an advertiser that is sponsoring the presentation of the program content segment on the primary user device”;c. “sending the advertising content segment to a secondary user device of the user for presentation at the secondary user device”
Therefore, the highlighted portions above recite using advertising as an exchange or currency, which is an abstract idea grouped within the certain methods of organizing human activity and mental processes grouping of abstract ideas in prong one 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), one or more non-transitory computer-readable media storing computer-executable instructions only serves to use computers as a tool to perform an abstract idea. Specifically, these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 
Dependent claims 2-15 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
d) wherein the delivering includes delivering the program content segment to the primary user device in response to a request from the primary user device for the program content segment. e) wherein the acts further comprise: receiving a request to skip consumption of the advertising content segment at the secondary user device; initiating a virtual currency payment transaction from a virtual currency account associated with the secondary user device to pay for skipping consumption of the advertising content segment at the secondary user device following the request; and permitting the secondary user device to skip presentation of the advertising content segment following a success of the virtual currency payment transaction. f) wherein the acts further comprise depositing one or more virtual currency credits into a virtual currency account following the user completing a task specified by a wireless communication carrier. g) wherein the virtual currency credits are cryptocurrency secured by blockchain technology. h) wherein the virtual currency account is an individual account accessible solely to the user or a common wallet account accessible to multiple users. i) wherein the acts further comprise sending a digital catalog of one or more purchasable items to the secondary user device following a request for the digital catalog as the program content segment is presented on the primary user device, the one or more purchasable items being featured in the program content segment or a portion of the program content segment. j) wherein the acts further comprise: receiving a request to purchase a purchasable item from the secondary user device, initiating a virtual currency payment transaction from a virtual currency account associated with the secondary user device to pay for the purchasable item following the request; and sending a notification of a purchase of the purchasable item to the secondary user device following a success of the virtual currency payment transaction.k) wherein a purchasable item is supplied by a merchant selected through an auction from a plurality of merchants that desires to supply the purchasable item. l) wherein the primary user device is a non-portable large screen user device, and the secondary user device is a portable device. m) wherein the primary user device is a portable device, and the secondary user device is a non-portable large screen user device. n) wherein the sending includes sending the advertising content segment for storage in a memory cache of the secondary user device for presentation at a later time by the secondary user device. o) wherein the advertising content segment is provided with a presentation deadline date that is used by the secondary user device to implement a device restriction, a function restriction, or a service restriction with respect to the primary user device or the secondary user device that forces a presentation advertising content segment at the secondary user device. p) wherein the advertiser is a winning advertiser of a plurality of advertisers that submitted auction bids to have corresponding advertising content segments featured with the program content segment. q) wherein the sending the advertising content segment includes sending the advertising content segment to a presentation application provided by a wireless communication carrier, or to a third-party application of a third-party provider that is paid via a virtual currency payment by the advertiser to present the advertising content segment using the third-party application. 
With respect to claim 2, the claim recites item d) above, which represents the additional elements/functions of the delivering is in response to a request. This language further elaborates in the abstract idea of using advertising as an exchange or currency identified above with respect to the independent claim 1. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional 

With respect to claim 3, the claim recites item e) above, which represents the additional elements/functions of receiving a request, initiating a transaction and allowing access to content. This language is representative of the additional abstract idea of using advertising as an exchange or currency and access control. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer.

With respect to claim 4, the claim recites item f) above, which represents the additional elements/functions of depositing credits into an account. This language is representative of the additional abstract idea of funding an account. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the 

With respect to claim 7, the claim recites item i) above, which represents the additional elements/functions of sending a digital catalog. This language further elaborates in the abstract idea of using advertising as an exchange or currency identified above with respect to the independent claim 1. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 8, the claim recites item j) above, which represents the additional elements/functions of receiving a request, initiating a transaction and sending a notification. This language is representative of the additional abstract idea of making a purchase. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

Therefore, while dependent claims 2, 3, 4, 7 and 8, which represent additional language d), e), f), i), j) slightly modify the analysis provided with respect to independent claim 1, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

With respect to claim 5, the claim further recites item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the currency credits are, i.e. the description of the type of currency. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 6, the claim further recites item h) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the virtual account is, i.e. description of an account type. Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claim 9, the claim further recites item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a purchasable item is, i.e. the description of characteristics of the item (i.e. its source). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 10, the broadest reasonable interpretation of the claimed "one or more non-transitory computer readable media" does not encompass characteristics of extraneous devices (i.e. primary user device, secondary user device), therefore, the description of these extraneous entities is insufficient to significantly alter the eligibility analysis.

With respect to claim 11, the broadest reasonable interpretation of the claimed "one or more non-transitory computer readable media" does not encompass characteristics of extraneous devices (i.e. primary user device, secondary user device), therefore, the description of these extraneous entities is insufficient to significantly alter the eligibility analysis.

With respect to claim 12, the claim attempts to further limit the step of "sending" by reciting intended storage details at an extraneous device. The broadest reasonable interpretation of the claimed "one or more non-transitory computer readable media" does not encompass characteristics of extraneous devices (i.e. storage features of a secondary user device), therefore, the description of these intended extraneous entity characteristics is insufficient to significantly alter the eligibility analysis.

With respect to claim 13, the additional language merely represents statements directed to non-functional descriptive material by describing what the advertising content segment "is provided with", i.e. a date. Those statements are insufficient to 

With respect to claim 14, the claim attempts to further describe an extraneous entity. The broadest reasonable interpretation of the claimed "one or more non-transitory computer readable media" does not encompass characteristics of extraneous entities (i.e. an advertiser), therefore, the description of these intended extraneous entity characteristics is also insufficient to significantly alter the eligibility analysis.With respect to claim 15, the claim attempts to further limit the step of "sending" by reciting two alternatives (language "or"), therefore the broadest reasonable interpretation of the claim allows for either option. However, the claimed "one or more non-transitory computer readable media" does not encompass characteristics of extraneous devices (i.e. applications in the receiving extraneous device), therefore, the description of these intended extraneous entity characteristics is insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 5, 6, 9 and 10-15, which represent additional language g), h), k), l), m), n), o), p), q) do not alter the analysis provided with respect to 
With respect to claim 21, according to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claim 21 recites “delivering… segment… for presentation”; “retrieving… segment… for presentation...”; “sending… segment… for presentation...” , “request to consumer the advertising content segment at the secondary user device at a later time”, statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. With respect to claim 21, the claim recites certain language directed to non-functional descriptive material. Claim 21 recites “the advertising content associated with an advertiser that is sponsoring the presentation of the program content segment on the primary user device. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Since claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception), this language is identified in italics below. In the instant case, claim 21 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 

a. “delivering a program content segment to a primary user device of a user for presentation on the primary user device”;b. “retrieving an advertising content segment from an advertising content store for presentation, the advertising content segment associated with an advertiser that is sponsoring the presentation of the program content segment on the user device”;c. “sending the advertising content segment to a secondary user device of the user for presentation of the advertising content segment at the secondary user device”;d. “receiving a request to consume the advertising content segment at the secondary user device at a later time”;e. “determining whether the advertising content segment is consumed at the secondary user device within a predetermined period of time; and”;f. “in response to determining that the advertising content segment is not consumed at the secondary user device within the predetermined period of time, suspending one or more service privileges associated with the user.”
Therefore, the highlighted portions above recite using advertising as an exchange or currency and revoking rights, which is an abstract idea grouped within the certain methods of organizing human activity and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), one or more processors; and memory only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6, 10, 11, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2017/0026701 A1) in view of Ray et al. (US 2017/0034592 A1).

With respect to claim 11 2, Shaw et al. teach one or more non-transitory computer-readable media storing computer-executable instructions (Delivering content) comprising: 
delivering a program content segment to a primary user device of a user for presentation on the primary user device (see Fig. 2, primary content server 108, desired media content, paragraphs [0047] and [0048]); 
retrieving an advertising content segment from an advertising content store for presentation (see auxiliary/advertising content, paragraphs [0049] and [0070]); and
sending the advertising content segment to a secondary user device of the user for presentation at the secondary user device (see auxiliary content that is to be played out by the companion user device 114 and paragraph [0049]). 
Shaw et al. do not explicitly disclose a non-transitory computer-readable media comprising: the advertising content segment associated with an advertiser that is 
However, Ray et al. disclose a non-transitory computer-readable media (Sequential delivery of advertising content across media devices) comprising: 
the advertising content segment associated with an advertiser that is sponsoring the presentation of the program content segment on the primary user device (see advertising campaign, paragraphs [0020] and [0055]; cross-screen data, paragraph [0068]; second item of advertising content, paragraph [0182]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the advertising delivery mechanisms as disclosed by Ray et al. in the non-transitory computer-readable media of Shaw et al., the motivation being to tailor content in a way that keeps it interesting and relevant to a given customer and aid advertisers deciding when to deliver advertising content and to which types of device by coordinating an advertising campaign across multiple platforms at the same time (see Ray et al., paragraphs [0005], [0008] and [0011]).

With respect to claim 23 4, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory 

With respect to claim 35 6, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the acts further comprise: 
receiving a request to skip consumption of the advertising content segment at the secondary user device (see Fig. 9, step 914 and paragraph [0148]; purchasable reward to skip output of auxiliary/advertising content in companion device, paragraph [0152] and [0153]); 
initiating a virtual currency payment transaction from a virtual currency account associated with the secondary user device to pay for skipping consumption of the advertising content segment at the secondary user device following the request (see Fig. 9, step 916, selected reward is purchased, paragraph [0149]; reward point accumulator, rewards points balance, paragraph [0150]); and 


With respect to claim 47, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the acts further comprise depositing one or more virtual currency credits into a virtual currency account following the user completing a task specified by a wireless communication carrier (see Fig. 3b, Reward points accumulator, add points for viewed ads to user account, paragraphs [0058] and [0093]; Fig. 4 steps S404-S406, expected activity, reward point value added to reward point balance, paragraphs [0091], [0092] and [0192]). 

With respect to claim 68, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the virtual currency account is an individual account accessible solely to the user or a common wallet account accessible to multiple users (see Fig. 4, 

With respect to claim 10, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the primary user device is a non-portable large screen user device, and the secondary user device is a portable device (see Fig. 1, media playback device 104, companion user device 114, paragraphs [0036] and [0037]). 

With respect to claim 11, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the primary user device is a portable device, and the secondary user device is a non-portable large screen user device (see Fig. 1, media playback device 104, companion user device 114, paragraphs [0036] and [0037]). 

With respect to claim 149, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Ray et al. disclose a non-transitory computer-readable media wherein the advertiser is a winning advertiser of a plurality of 

With respect to claim 1510, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the sending the advertising content segment includes sending the advertising content segment to a presentation application provided by a wireless communication carrier, or to a third-party application of a third-party provider that is paid via a virtual currency payment by the advertiser to present the advertising content segment using the third-party application (see auxiliary content that is to be played out by the companion user device 114 and paragraph [0049]). 


With respect to claim 2111 12, Shaw et al. teach a system, comprising: one or more processors; and memory including a plurality of computer-executable components (Delivering content) comprising: 

retrieving an advertising content segment from an advertising content store for presentation (see auxiliary/advertising content, paragraphs [0049] and [0070]); 
sending the advertising content segment to a secondary user device of the user for presentation at the secondary user device (see auxiliary content that is to be played out by the companion user device 114 and paragraph [0049]). receiving a request to consume the advertising content segment at the secondary user device at a later time; (see Fig. 3a, deferred ads, defer consumption of auxiliary content, paragraphs [0157]-[0160] and [0167]); 
determining whether the advertising content segment is consumed at the secondary user device within a predetermined period of time; and (see detecting whether content consuming user 102 has interacted with a piece of auxiliary content, paragraph [0168]; Fig. 10, step S1004, assessing whether an expected user actuation has been executed, paragraphs [0177 ], detect whether or not the content consuming user 102 has responded properly, paragraphs [0188] and [0189]); 
in response to determining that the advertising content segment is not consumed at the secondary user device within the predetermined period of time, suspending one or more service privileges associated with the user. (see 
Shaw et al. do not explicitly disclose a system comprising: the advertising content segment associated with an advertiser that is sponsoring the presentation of the program content segment on the primary user device. 
However, Ray et al. disclose a system (Sequential delivery of advertising content across media devices) comprising: 
the advertising content segment associated with an advertiser that is sponsoring the presentation of the program content segment on the primary user device (see advertising campaign, paragraphs [0020] and [0055]; cross-screen data, paragraph [0068]; second item of advertising content, paragraph [0182]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the advertising delivery mechanisms as disclosed by Ray et al. in the system of Shaw et al., the motivation being to tailor content in a way that keeps it interesting and relevant to a given customer and aid advertisers deciding when to deliver advertising content and to which types of device by coordinating an advertising campaign across multiple platforms at the same time (see Ray et al., paragraphs [0005], [0008] and [0011]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2017/0026701 A1), in view of Ray et al. (US 2017/0034592 A1) and in view of Altenhofen et al. (US 2019/0327218 A1).

With respect to claim 513, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 4. The combination of Shaw et al. and Ray et al. does not explicitly teach a non-transitory computer-readable media wherein the virtual currency credits are cryptocurrency secured by blockchain technology. 
However, Altenhofen et al. discloses a non-transitory computer-readable media (Techniques for secure blockchain management) wherein the virtual currency credits are cryptocurrency secured by blockchain technology (see value associated with the data transfer/reward points, paragraphs [0028], [0061], [0062] and [0103]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the secure transfer mechanisms as disclosed by Altenhofen et al. in the non-transitory computer-readable media of Shaw et al. and Ray et al., the motivation being to facilitate the management and tracking of each and every interaction between each and every connected device within a system (see Altenhofen et al., paragraph [0002]).

Claims 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2017/0026701 A1), in view of Ray et al. (US 2017/0034592 A1), and in view of Jones et al. (US 2011/0162002 A1).

14, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. The combination of Shaw et al. and Ray et al. does not explicitly teach a non-transitory computer-readable media wherein the acts further comprise sending a digital catalog of one or more purchasable items to the secondary user device following a request for the digital catalog as the program content segment is presented on the primary user device, the one or more purchasable items being featured in the program content segment or a portion of the program content segment.  However, Jones et al. discloses a non-transitory computer-readable media (Video synchronized merchandising systems and methods) wherein the acts further comprise sending a digital catalog of one or more purchasable items to the secondary user device following a request for the digital catalog as the program content segment is presented on the primary user device, the one or more purchasable items being featured in the program content segment or a portion of the program content segment (see merchandising script, catalog items, paragraphs [0040]-[0045]; Figs. 4A-4J, paragraphs [0046]-[0055]; Figs. 6 and 7, video display device 302, remote interface device 304 and paragraphs [0062]-[0064]; Fig. 8, smartphone, paragraph [0065]; Fig. 9, launch application 402, pull catalog 418, additional information 426 and paragraphs [0065 ], [0070] and [0072]). 

15, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. The combination of Shaw et al. and Ray et al. does not explicitly teach a non-transitory computer-readable media wherein the sending includes sending the advertising content segment for storage in a memory cache of the secondary user device for presentation at a later time by the secondary user device. 
However, Jones et al. discloses a non-transitory computer-readable media (Video synchronized merchandising systems and methods) wherein the sending includes sending the advertising content segment for storage in a memory cache of the secondary user device for presentation at a later time by the secondary user device (see Fig. 9, step 418, fetch data, paragraph [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the merchandising method and sales interface as disclosed by Jones et al. in the non-transitory computer-readable media of Shaw et al. and Ray et al., the motivation being to providing a more interactive video or motion picture viewing experience, including, among other things, opportunities to develop new and better techniques for advertising and merchandising products directly to consumers by presenting product information about the featured products at approximately the same time that the featured products appear in the video program when the video program is presented to a viewer (see Jones et al., paragraphs [0007], [0011] and [0042]).

16, the combination of Shaw et al. Ray et al. and Jones et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 12. In addition, Jones et al. discloses a non-transitory computer-readable media (Video synchronized merchandising systems and methods) wherein the advertising content segment is provided with a presentation deadline date that is used by the secondary user device to implement a device restriction, a function restriction, or a service restriction with respect to the primary user device or the secondary user device that forces a presentation advertising content segment at the secondary user device (see Fig. 9, step 438, process ends when running time of the video program expired, paragraph [0073]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2017/0026701 A1), in view of Ray et al. (US 2017/0034592 A1) in view of Jones et al. (US 2011/0162002 A1) and in view of Friedman (US 2015/0287032 A1).

With respect to claim 817 18, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 7. The combination of Shaw et al. and Ray et al. 
However, Jones et al. discloses a non-transitory computer-readable media (Video synchronized merchandising systems and methods) wherein the acts further comprise: receiving a request to purchase a purchasable item from the secondary user device, initiating a virtual currency payment transaction from a virtual currency account associated with the secondary user device to pay for the purchasable item following the request (see Fig. 9, purchase page 432, Fig 12, sales transaction page 550 and paragraph [0072])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the merchandising method and sales interface as disclosed by Jones et al. in the non-transitory computer-readable media of Shaw et al. and Ray et al., the motivation being to providing a more interactive video or motion picture viewing experience, including, among other things, opportunities to develop new and better techniques for advertising and merchandising products directly to consumers by presenting product information about the featured products at approximately the same time that the featured products appear in the video 
The combination of Shaw et al. and Ray et al. does not explicitly teach a non-transitory computer-readable media sending a notification of a purchase of the purchasable item to the secondary user device following a success of the virtual currency payment transaction. 
However, Friedman discloses a non-transitory computer-readable media (Methods and systems for connecting multiple merchants to an interactive element in a web-page) sending a notification of a purchase of the purchasable item to the secondary user device following a success of the virtual currency payment transaction (see notification, paragraph [0033]l Fig. 7, notification step 738 and paragraph [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the notification as disclosed by Friedman in the non-transitory computer-readable media of Shaw et al.,, Ray et al. and Jones et al., the motivation being to inform the user about the transaction status - i.e. the financial transaction was processed and/or authorized (see Friedman, paragraph [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2017/0026701 A1), in view of Ray et al. (US 2017/0034592 A1) and in view of Friedman (US 2015/0287032 A1).

19, the combination of Shaw et al. and Ray et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 7. The combination of Shaw et al. and Ray et al. does not explicitly teach a non-transitory computer-readable media wherein a purchasable item is supplied by a merchant selected through an auction from a plurality of merchants that desires to supply the purchasable item. 
However, Friedman discloses a non-transitory computer-readable media (Methods and systems for connecting multiple merchants to an interactive element in a web-page) wherein a purchasable item is supplied by a merchant selected through an auction from a plurality of merchants that desires to supply the purchasable item (see Fig. 5, "buy" button included in each product 504, 508 and paragraphs [0045] and [0046]; Fig. 7, method for connecting multiple merchants to interactive elements in a webpage, paragraphs [0052]-[0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the interactive element, such as the "Buy Now"/"Buy" button as disclosed by Friedman in the non-transitory computer-readable media of Shaw et al. and Ray et al., the motivation being to provide an advantage to merchants without a history and allowing product information from products offered by multiple merchants to be displayed to customers in a way that does not create disincentives to potential customers (see Friedman, paragraph [0004]).


Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:

Ginter et al. (US 5,892,900) disclose systems and methods for secure transaction management and electronic rights protection, including a virtual distribution environment including electronic currency and a content catalog.
Harkness et al. (US 2010/0280641 A1) disclose methods, apparatus and articles of manufacture to provide secondary content in association with primary broadcast media content, including providing secondary content in association with primary broadcast media content.
Hou (US 2014/0337872 A1) discloses multimedia interaction method and related multimedia system, including displaying, on a mobile device, information associated with a multimedia program played on another electronic device.
Itwaru et al. (US 2014/0108252 A1) disclose mobile image payment system using sound-based codes, including facilitate a purchase directly from a TV screen using a mobile device.
Fransen (US 2017/0104831 A1) discloses techniques for associating and sharing data from multiple local devices, including forming a user profile based on interactions in multiple devices.
Zhang (US 2017/0013316 A1) discloses computerized system and method for pushing information between devices, including a first terminal of the application 
Barnett (US 2018/0124438 A1) discloses targeted content during media downtimes, including determining a second display device associated with the user and providing targeted content for display on the second display device during the commercial break that is being displayed on the first display device.
Lopatecki et al. (US 2018/0084308 A1) disclose digital audiovisual content campaigns using merged television viewer information and online activity information, including identifying a correspondence between the television viewer information and the online activity information for individual users and/or households..
Candelore (US 2019/0205943 A1) discloses paying for content through mining, including skipping advertisements based on app credits in a user's cryptocurrency account, such as Bitcoin.
Truong et al. (US 10,834,467 B2) disclose single button selection to facilitate actions in a communications network, including facilitating delivery of a supplemental content item to a second device in response to a request initiated through a single button selection.
Park (US 2019/0164209 A1) discloses real time shopping method using video recognition in broadcast, and smart device in which application for implementing same is installed, including searching, with a smart device application, servers for products identified in a video broadcasting, and allowing shopping at a lowest price.

Loheide et al. (US 2018/0343484 A1) disclose rules-based delivery and presentation of non-programming media items at client device, including deferring one or more of the set of non-programming media items to a second client device, a direct purchase of a product presented with a non-programming media item, or a skipping of one or more of the set of non-programming media items with presentation of the programming media content at a first client device.
Brown et al. (US 2020/0084483 A1) disclose methods and system for serving targeted advertisements to a consumer device, including transmitting, with a transceiver of a first computing device, a first message to a second computing device, the first message requesting media content from the second computing device, the media content having a defined location at which an advertisement can be presented in conjunction with the media content; receiving, with the transceiver, a second message from the second computing device, the second message including the media content and transmitting, with the transceiver, a fourth message to at least one of a fourth computing device and at least one first smart contract stored on at least one blockchain, the fourth message including the signature under the public key of the third computing device, the fourth message causing an entity associated with the second computing device to receive credit or payment for valid advertisement impression.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/E.C./
Examiner, Art Unit 3685 
/PATRICK MCATEE/ Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 recites “delivering… segment… for presentation…”; “retrieving… segment… for presentation...”; “sending… segment… for presentation...”; , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        2 With respect to claim 1, the claim recites certain language directed to non-functional descriptive material. Claim 1 recites “the advertising content associated with an advertiser that is sponsoring the presentation of the program content segment on the primary user device.” However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).
        3 Claim 2 recites “a request from the primary user device for the program content segment”; (Emphasis added), statements of intended use or field use.
        4 Claim 2 recites “wherein the delivering includes delivering the program content segment to the primary user device in response to a request from the primary user device for the program content segment”; , language directed to contingent limitations. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        5 Claim 3 recites “receiving a request to skip consumption”; “initiating a virtual currency payment transaction… to pay for skipping consumption of the advertising content segment...”; “permitting the secondary user device to skip presentation...” (Emphasis added), statements of intended use or field use.
        6 Claim 3 recites “permitting the secondary user device to skip presentation of the advertising content segment following a success of the virtual currency payment transaction”; Language directed to contingent limitations.
        7 Claim 4 recites “depositing one or more virtual currency credits into a virtual currency account following the user completing a task specified by a wireless communication carrier” Language directed to contingent limitations.
        8 Claim 6 recites “wherein the virtual currency account is an individual account accessible solely to the user or a common wallet account accessible to multiple users, language directed to non-functional descriptive material.
        9 Claim 14 recites “advertisers that submitted auction bids to have corresponding advertising content segments featured ”; (Emphasis added), statements of intended use or field use.
        10 Claim 15 recites “sending the advertising content segment to a presentation application provided by a wireless communication carrier”; “to a third-party application of a third-party provider that is paid via a virtual currency payment by the advertiser to present...” (Emphasis added), statements of intended use or field use.
        11 Claim 21 recites “delivering… segment… for presentation…”; “retrieving… segment… for presentation...”; “sending… segment… for presentation...”; “request to consumer the advertising content segment at the secondary user device at a later time...” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        12 With respect to claim 21, the claim recites certain language directed to non-functional descriptive material. Claim 21 recites “the advertising content associated with an advertiser that is sponsoring the presentation of the program content segment on the primary user device. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).
        13 Claim 5 recites “wherein the virtual currency account is a cryptocurrency account secured by blockchain technology”, language directed to non-functional descriptive material.
        14 Claim 7 recites “sending a digital catalog of one or more purchasable items to the secondary user device following a request for the digital catalog as the program content segment is presented on the primary user device”; Language directed to contingent limitations.
        15 Claim 12 recites “sending the advertising content segment for storage in a memory cache… for presentation at a later time”; (Emphasis added), statements of intended use or field use.
        16 Claim 13 recites “date that is used by the secondary user device to implement a device restriction, a function restriction, or a service restriction with respect to the primary user device or the secondary user device that forces a presentation advertising content segment at the secondary user device”; (Emphasis added), statements of intended use or field use.
        17 Claim 8 recites “receiving a request to purchase”; “initiating a virtual currency payment… to pay for the purchasable item following the request...”; (Emphasis added), statements of intended use or field use. 
        18 Claim 8 recites “sending a notification of a purchase of the purchasable item to the secondary user device following a success of the virtual currency payment transaction” Language directed to contingent limitations.
        19 Claim 9 recites “a plurality of merchants that desires to supply the purchasable item” (Emphasis added), statements of intended use or field use.